Title: General Orders, 27 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Penolopen [N.J.] Saturday June 27th 1778.
                        ParoleC. Signs
                        
                    
                    As we are now nigh the Enemy and of consequence Vigilance and Precaution more essentially necessary, the Commander in Chief desires and enjoins it upon all Officers to keep their Posts and their soldiers compact so as to be ready to form and march at a moments warning as circumstances may require.
                 